Exhibit 99.1 Regency Energy Partners 2011 Annual Report Now Available DALLAS, March 28, 2012 – Regency Energy Partners LP (NYSE: RGP) filed its annual report on Form 10-K for the fiscal year ended December 31, 2011, with the Securities and Exchange Commission on February 22, 2012. The 2011 annual report on Form 10-K is available at www.regencyenergy.com within the Investor Relations section. Printed copies of the 2011 annual report on Form 10-K, which includes complete audited financial statements, will be provided free-of-charge upon request to Regency Investor Relations at 214-840-5477 or ir@regencygas.com. Regency will also accept written requests mailed to: Regency Energy Partners Attention: Investor Relations 2001 Bryan Street, Suite 3700 Dallas, Texas 75201 Regency Energy Partners LP (NYSE: RGP) is a growth-oriented, master limited partnership engaged in the gathering and processing, contract compression, contract treating and transportation of natural gas and the transportation, fractionation and storage of natural gas liquids. Regency's general partner is owned by Energy Transfer Equity, L.P. (NYSE: ETE). For more information, visit Regency’s website at www.regencyenergy.com. CONTACT: Investor Relations: Lyndsay Hannah Regency Energy Partners Manager, Finance & Investor Relations 214-840-5477 ir@regencygas.com Media Relations: Vicki Granado Granado Communications Group 214-599-8785 vicki@granadopr.com
